     Case 1:20-cr-00181-DAD-BAM Document 33 Filed 11/25/20 Page 1 of 3


 1   MARK W. COLEMAN #117306
     NUTTALL & COLEMAN
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
 3   PHONE (559) 233-2900
     FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 4

 5
     ATTORNEYS FOR    Defendant,
 6                    DILLON JOHNSON

 7

 8                                 UNITED STATES DISTRICT COUNT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       Case No: 1:20-MJ-00075-SKO
11
                     Plaintiffs,
12                                                           STIPULATION TO ALLOW
13           v.                                                TRAVEL AND ORDER

14   DILLON JOHNSON,

15                   Defendant.

16

17
             TO:     THE HONORABLE MAGISTRATE JUDGE SHEILA K. OBERTO, AND TO
18
     THE UNITED STATES ATTORNEY AND HIS REPRESENTATIVE, ASSISTANT UNITED
19
     STATES ATTORNEY, JUSTIN GILIO:
20
             Defendant, DILLON JOHNSON, by and through his counsel, MARK W. COLEMAN, of
21
     NUTTALL & COLEMAN, hereby applies for an order allowing him to travel to Madera for the
22

23   Thanksgiving holiday, with his third party custodian, on Thursday, November 26, 2020, between

24   the hours of 12:00 p.m. and 7:00 p.m.

25           Currently, Defendant, DILLON JOHNSON, is on pretrial release on a secured bond of

26   $9,000.00, ordered home detention, and location monitoring.
27

28
                                                 1
     Case 1:20-cr-00181-DAD-BAM Document 33 Filed 11/25/20 Page 2 of 3


 1          Mr. Johnson is requesting that the court allow him to travel with his third party custodian,

 2   Paula Duclo, to Madera on November 26, 2020, to celebrate Thanksgiving with a small
 3   gathering of his family in Madera. Mr. Johnson is requesting permission to leave his residence
 4
     on Thursday, November 26, 2020 at 12:00 p.m., to travel to Madera, and return home on
 5
     November 26, 2020, by 7:00 p.m. He will be in the presence and custody of his third party
 6
     custodian, Paula Duclo, at all times.
 7
            Mr. Johnson has communicated with Pre-Trial Services Officer, Renee Basturo, with
 8
     respect to this request. Officer Basturo has confirmed with counsel that Mr. Johnson has been in
 9
     full compliance with his conditions of release and has adhered with location monitoring
10

11   requirements.

12          Counsel has communicated with Assistant United States Attorney Justin Gilio who has

13   no objection to allowing the Defendant to travel to Madera for Thanksgiving.

14          IT IS SO STIPULATED.
15
     Dated: November     , 2020.             Respectfully Submitted,
16
                                             NUTTALL & COLEMAN
17
                                             /s/ Mark W. Coleman
18                                           MARK W. COLEMAN
                                             Attorney for Defendant,
19                                           DILLON JOHNSON

20   Dated: November      , 2020.            UNITED STATES ATTORNEY’S OFFICE

21                                           /s/ Justin Gilio
22                                           JUSTIN GILIO
                                             Assistant U.S. Attorney
23

24

25

26

27

28
                                                        2
     Case 1:20-cr-00181-DAD-BAM Document 33 Filed 11/25/20 Page 3 of 3


 1                                               ORDER

 2            GOOD CAUSE APPEARING THEREFORE,

 3            IT IS HEREBY ORDERED that Defendant, DILLON JOHNSON, be allowed to travel

 4   with his third party custodian to Madera on Thursday, November 26, 2020, between the hours of
 5   12:00 p.m. and 7:00 p.m., for Thanksgiving.
 6
              IT IS FURTHER ORDERED that Defendant, DILLON JOHNSON, be released from
 7   his location monitor during the time periods set forth above only.
 8
     IT IS SO ORDERED.
 9

10   Dated:     November 25, 2020                                /s/   Sheila K. Oberto       .
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
